Citation Nr: 0919505
Decision Date: 04/01/09	Archive Date: 06/02/09
	
DOCKET NO.  06-12 929	)	DATE APR 01 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1969 to September 1971, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans Appeals (Board) from a December 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for post-traumatic stress disorder (PTSD) and assigned an initial 10 percent rating, effective August 13, 2004.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its March 2009 Informal Hearing Presentation, the Veterans representative asserted that a remand was necessary because the most recent VA examination was conducted more than four years earlier and because pertinent treatment records were outstanding.  Because an adequate VA examination must take into account records of prior treatment, the Board agrees that a new VA psychiatric examination is required to adjudicate this claim.  As such, the Board has no discretion and must remand this claim.

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran whether he has received any treatment for his PTSD.  If the Veteran indicates he has received treatment, the RO, with any necessary assistance from the Veteran, should associate with the claims file any outstanding medical records.  All attempts to secure these records must be documented in the claims folder.  If the records are unavailable, that fact should be noted and the reasons stated. 

2. The RO should afford the Veteran a VA psychiatric examination to determine the extent and severity of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the veteran's Global Assessment of Functional (GAF) Scale score.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

3. The RO should reconsider the veterans appeal.  If the benefit sought on appeal is not granted, the RO must issue a supplemental statement of the case and the veteran should be given an opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2008).
